Title: From George Washington to James Livingston, 30 October 1780
From: Washington, George
To: Livingston, James


                  
                     Sir
                     Head Quarters 30th October
                     1780
                  
                  Lieutenant Meydenger will deliver Mr Joshua smith into your
                     custody. You will immediately send him by Water from Kings ferry to General
                     Heath at West Point, under charge of an officer with a proper Guard. You will
                     likewise forward all the dispatches which Lt Meydenger will deliver you. I
                     am Sir Yr most obt
                  
                     